The opinion of the court was delivered by
Scott, J.
The error complained of in this case was the denial of the appellant’s application for a transfer of the cause to the federal court. The action was brought to foreclose a mortgage given by the appellant and her husband, Henry F. Suksdorf, upon land in Spokane county. The other defendants were represented as claiming some interest in said lands, which, it was alleged, was subsequent to the plaintiff’s mortgage. The defendants were served with process in said action, the service upon appellant being by publication. She was a resident of the state of Oregon. She appeared in the action on September 16, 1895, and made a motion for security for costs. Thereafter, on October 14th, the default of all the defendants excepting appellant was entered. A motion for judgment made by the plaintiff was denied and appellant was granted an extension of time until October 23, 1895, within which to answer. On said last date appellant made the application in question for a transfer of the cause to the federal court, which was denied.
There was no error in denying the application for a transfer. The complaint stated but a single cause of action against all the defendants, and they, or some of them at least, aside from appellant, were necessary parties to a complete determination of the plaintiff’s rights, and there was no such separable controversy as would entitle the appellant to a transfer of the cause.
*478Furthermore, the application was properly denied in consequence of not having been seasonably made. Appellant was in default. The extension of time which was granted was to allow her to answer, and should not be held as having enlarged the time within which she could apply for a transfer of the cause to the federal court, as such application should have been made before the expiration of the time fixed by statute within which she was called upon to answer.
Affirmed.
Hoyt, C. J., and Dunbar, Anders and Gordon, JJ., concur.